Citation Nr: 0948151	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  08-08 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1971 to March 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2007 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In August, 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the claims file.

In correspondence in August 2009, the Veteran raised the 
claim of service connection for anxiety disorder, which is 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran seeks service connection for posttraumatic stress 
disorder, and posttraumatic stress disorder has been 
diagnosed in association with the Veteran's alleged in-
service stressor.  An unresolved question is whether there is 
credible supporting evidence that the claimed in-service 
stressor occurred.

The Veteran has testified and submitted statements regarding 
the in-service stressor, namely, an incident in which a 
soldier stole an Army ambulance and drove into a column of 
troops on basic training maneuvers, injuring several 
servicemen.  

In August 2009, the Veteran testified that to the best of his 
recollection, the incident occurred in May 1971, while he was 
at Fort Jackson, South Carolina.

The record shows that the Veteran was assigned to Company B, 
2nd Training Battalion, 1st Training Brigade, while at Fort 
Jackson.  He testified that the injured servicemen belonged 
to another company.  

Although the attempts made to verify the Veteran's reported 
stressor have been unsuccessful, under the duty to assist, VA 
will make as many requests as are necessary to obtain 
relevant records from a Federal department unless VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  38 
C.F.R. § 3.159.  

In this case, the Veteran has provided sufficient information 
about the incident, his unit, and unit location to warrant 
another request for relevant records to substantiate his 
claim, namely, records of the incident which might be kept at 
Fort Jackson.   

Accordingly, the case is REMANDED for the following action:

1. Request from the appropriate 
custodian of records at Fort Jackson, 
South Carolina, including records held 
by either the Provost Marshal's Office 
, the base commander, or the base 
Military Police which might contain 
information relating to the described 
stressor incident in May 1971, in which 
a stolen ambulance was driven into a 
column of troops during a training 
march injuring several  servicemen.  If 
the records sought do not exist or 
further efforts to obtain the records 
would be futile, notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e)

2.  On completion of the foregoing, the 
claim should be adjudicated.  If the 
decision remains adverse to the 
Veteran, then provide him and his 
representative a supplemental statement 
of the case and return the case to the 
Board.



The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
